UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-30421


                    UNITES STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


     KENNETH O. PAYNE; TOMMY RIGMAIDEN; ELIJAH MARTIN, JR.,

                                            Defendants-Appellants.


*******************************************************************



                           No. 95-30478


                    UNITES STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS

                     TIMOTHY WAYNE RIGMAIDEN,

                                                Defendant-Appellant.


*******************************************************************
                              No. 95-31277


                       UNITES STATES OF AMERICA,

                                                      Plaintiff-Appellee,


                                    VERSUS


                           FREDERICK CAPTAIN,

                                                     Defendant-Appellant.




             Appeals from the United States District Court
                 For the Western District of Louisiana
                            November 11, 1996


Before REYNALDO GARZA, JOLLY and DeMOSS, Circuit Judges:

DeMOSS, Circuit Judge.

     We consider three consolidated appeals from five individuals

convicted of various counts of conspiracy to distribute, and

distribution of, cocaine base (“crack”) in the Lake Charles,

Louisiana area.       Two of the defendants were also convicted of

possessing a firearm in relation to a drug-trafficking transaction.

The government admits that the firearm convictions cannot stand in

light   of   Bailey   v.   United    States,   116   S.   Ct.   501   (1995);

accordingly, we reverse the firearm convictions and vacate the

sentences on those counts. Finding that the evidence is sufficient




                                      2
to support the other convictions and that the district court

committed no reversible error, we affirm the judgments of the

district court on all other counts.



                               BACKGROUND

Procedural Background

     Kenneth Payne, Tommy Rigmaiden, Elijah Martin, Jr., Timothy

Rigmaiden and Frederick Captain were charged, along with eight

other individuals, in a 25 count indictment.         All of the charges

concerned   a   crack   distribution   ring    operating   in   Mossville,

Louisiana, a community near Lake Charles.

     Frederick Captain plead guilty to one count of distribution of

crack, and the remaining charge against him was dismissed.          He was

sentenced to 78 months imprisonment.          Captain filed a motion to

vacate his sentence pursuant to 28 U.S.C. § 2255, which the

district court denied.     Captain appeals the denial of his motion.

     Payne, Martin and Tommy Rigmaiden were tried together and

convicted on all counts.        Payne and Martin filed motions for

acquittal, which were denied.     Payne was convicted of one count of

conspiracy to possess with intent to distribute crack, four counts

of distribution of crack, two count of possession with intent to

distribute crack, one count of attempted distribution of crack, and

one count of possession of a firearm in relation to a drug-

trafficking crime.      He was sentenced to 78 months on each of the

non-firearm counts, to run concurrently.         He was sentenced to 60

months on the firearm count, to run consecutive to the other


                                   3
counts. Martin was convicted of one count of conspiracy to possess

with intent to distribute crack, four counts of distribution of

crack, one count of possession with intent to distribute crack, and

one count of possession of a firearm in relation to a drug

trafficking crime.    He was sentenced to 27 months on each of the

non-firearm counts, to run concurrently.        He was sentenced to 60

months on the firearm count, to run consecutive to the other

counts.   Tommy Rigmaiden was convicted of one count of conspiracy

to possess with intent to distribute crack and three counts of

distribution of crack.     He was sentenced to 97 months on each of

the counts, to run concurrently.

     Due to the illness of his attorney, Timothy Rigmaiden was

tried separately.    He was convicted of one count of conspiracy to

possess   with   intent   to    distribute   crack   and   one   count   of

distribution of crack.         He was sentenced to 30 months on each

count, to run concurrently.



Facts as to Payne, Martin and Tommy Rigmaiden1

     This case involves a crack distribution network in Mossville

Louisiana.   The leader of the network, and the principal source of

cocaine in the Mossville area, was Benjamin Lutcher. Lutcher would

travel to Houston, Texas to purchase crack, which he would then

sell in Mossville with the help of his many associates, including

Payne, Martin and Tommy Rigmaiden.

     1
       Because Payne, Martin and Tommy Rigmaiden were tried
separately from Timothy Rigmaiden, to avoid confusion we will
discuss the facts from each trial separately.

                                     4
       One witness, Deborah Malbrough, testified that the house in

which she lived was used for selling crack.                           In exchange for

permission to sell drugs out of the house, the dealers would leave

some crack for Malbrough and her boyfriend.                       Malbrough testified

that Payne engaged in drug transactions with Lutcher’s associates

at her house.            Specifically, Payne met with Khoury Thomas, a

partner of Lutcher who “always had dope with him.”                       When they met

they       went   into   the   back    room       of   the    house   where,   Malbrough

surmised, they engaged in a drug transaction.                         She came to this

conclusion because “that’s all that went on over there.” Malbrough

also testified that Martin came to the house to buy drugs from

Lutcher, often buying over $100 worth of crack.

       Albert Holmes, another partner of Lutcher, testified to a

meeting between Lutcher and Payne outside a Mossville convenience

store.       Payne told Lutcher, “I am low.”                 Lutcher then wrote down a

telephone number and gave it to Payne.

       An undercover police agent bought crack from Payne four times

from June to August 1993.             The evidence established that Payne and

Martin sold crack together outside of Martin’s house.                            On one

occasion, Payne asked Martin to go into the house and “get two

thirties.”2       Martin then entered the residence and returned with an

item, which was later determined to be crack, which he handed to

Payne, who gave it to the agent.




       2
       “Two thirties” is drug trade parlance for two $30 “rocks”
of crack.

                                              5
     On a separate occasion, Payne and Martin both approached the

agent outside Martin’s house.     Payne then instructed Martin to go

back into the house and get two rocks.      Martin came back within a

minute and handed Payne an object, which he handed to the agent.

The object was later determined to be crack.

     When Martin was arrested the police found a loaded .45 semi-

automatic handgun and two rocks of crack on the nightstand in his

bedroom.

     Tommy Rigmaiden was a drug user who sold crack to support his

habit.     He would often sell crack for other dealers, keeping a

small amount for himself as payment.         Malbrough testified that

Tommy sometimes sold crack for Lutcher.       She also testified that

Payne and Tommy sometimes sold crack together.        Malbrough further

testified that Tommy sold drugs for Payne.       Tommy admitted to an

FBI agent that he sold crack to support his habit.              Undercover

police agents bought crack from Tommy three times in December 1993.



Facts as to Timothy Rigmaiden

     Zavier    Lewis,   an   undercover   “contract   agent”3    for   the

Calcasieu Parish Sheriff’s Office, testified that he bought crack

from Timothy Rigmaiden in October 1993.        This crack sale is the

basis for the distribution of crack count.




     3
       A “contract agent” is an individual who, while not a
commissioned peace officer, performs undercover police work for a
law enforcement agency. The individual is paid according to the
number of drug transactions he conducts.

                                   6
     Several   witnesses      testified    that   they   bought    crack    from

Timothy.   Deborah Malbrough testified that Timothy Rigmaiden sold

crack with his cousins, Frederick and Damien Captain.              No witness

testified that Timothy Rigmaiden ever had dealings with Lutcher;

several    witnesses    testified      that   Timothy    Rigmaiden    had    no

involvement with Lutcher.

     Malbrough testified that Frederick Captain and Lutcher met at

her house on one occasion.       When Frederick Captain entered a back

room where Lutcher was he had no drugs.           “And when he came out of

the room, he did have dope.”



                                 DISCUSSION

Conspiracy -- Payne, Martin and Tommy Rigmaiden

     Payne,    Martin   and    Tommy    Rigmaiden   argue   that     there    is

insufficient evidence to sustain their convictions for conspiracy

to distribute crack.      In a sufficiency review, we must determine

whether viewing the evidence and the inferences therefrom “in a

light most favorable to the jury’s guilty verdicts, a rational

trier of fact would have found these defendants guilty beyond a

reasonable doubt.” United States v. Velgar-Vivero, 8 F.3d 236, 239

(5th Cir. 1993), cert. denied, 114 S. Ct. 1865 (1994).             In denying

Payne’s and Martin’s motions for acquittal, the district court

passed on the sufficiency of the evidence.          We review the denial of

the motion for acquittal de novo, applying the same standards as in

a general sufficiency review.          United States v. Sanchez, 961 F.2d
1169, 1179 (5th Cir.), cert. denied, 506 U.S. 918 (1992).


                                       7
       The elements of a drug conspiracy are:            “(1) the existence of

an agreement between two or more persons to violate narcotics law;

(2) the     defendant’s      knowledge   of    the    agreement;   and     (3)    the

defendant’s voluntary participation in the agreement.”                      United

States v. Gonzalez, 76 F.3d 1339, 1346 (5th Cir. 1996).                    “A jury

may    infer    the   elements     of    a     conspiracy    conviction          from

circumstantial evidence: an agreement to violate narcotics law may

be inferred from concert of action.              Knowledge of the conspiracy

may be inferred from a collection of circumstances.” United States

v. Leal, 74 F.3d 600, 606 (5th Cir. 1996) (internal quotations and

citations omitted).

       The defendants claim that the government’s witnesses are not

credible.      They point to the facts that many of the witnesses were

crack addicts       and   most   had   entered    plea   agreements       with    the

government, agreeing to testify in return for favorable treatment.

However, “non-credibility is generally not a sound basis for

alleging insufficiency of the evidence; it is the jury’s function

to determine credibility.” United States v. Polk, 56 F.3d 613, 620

(5th Cir. 1995); see also Sanchez, 961 F.3d at 1179-80.                    We have

held   that    “a   guilty    verdict    may     be   supported    only    by     the

uncorroborated testimony of a coconspirator, even if the witness is

interested due to a plea bargain of promise of leniency, unless the

testimony is incredible or insubstantial on its face.”                      United

States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994), cert. denied,

115 S. Ct. 1825 (1995).            The testimony in this case is not

“incredible or insubstantial on its face.”


                                         8
     There    is   sufficient      evidence     to   support    the   conspiracy

convictions of Payne, Martin and Tommy Rigmaiden.                 The evidence

establishes that all three men sold drugs in Mossville and that all

three had dealings with Lutcher.            Payne met with Khoury, one of

Lutcher’s partners, and the circumstances of the meeting allow the

inference that a drug transaction took place.               Payne’s comment to

Lutcher that “I am low,” coupled with Lutcher’s response, allow the

inference that Lutcher supplied crack to Payne.                Martin and Payne

sold drugs together out of Martin’s house.                  Martin also bought

crack directly from Lutcher.             Tommy Rigmaiden sold drugs for

Lutcher and Payne.         This evidence is sufficient to support the

conspiracy convictions.



Possession with Intent to Distribute -- Payne and Martin

     Payne contends that the evidence is insufficient to convict

him of possession with intent to distribute crack.                The drugs in

this count are the two rocks of crack found on Martin’s nightstand

when he was arrested.           A co-conspirator may be held liable for

crimes   committed    by    a    co-conspirator      in    furtherance   of   the

conspiracy.   United States v. Crain, 33 F.3d 480, 486 n.7 (5th Cir.

1994) (citing Pinkerton v. United States, 66 S. Ct. 1180, 1183

(1946)), cert. denied, 115 S. Ct. 1142 (1995).                    The evidence

established    that   Payne      and   Martin   were      co-conspirators,    and

possession with intent to deliver is a crime in furtherance of the

conspiracy.    Therefore, if Martin is guilty of possession with

intent to deliver, then so is Payne.


                                        9
      “To prove possession of a controlled substance with intent to

distribute, the government must prove beyond a reasonable doubt the

defendants possession of the illegal substance, knowledge, and

intent to distribute.      The necessary knowledge and intent can be

proved by circumstantial evidence.”          United States v. Rodriguez,

993 F.2d 1170, 1175 (5th Cir. 1993), cert. denied, 114 S. Ct. 1547

(1994).   While the amount of drugs possessed is admittedly small,4

the jury could infer intent to distribute from the fact that Martin

and Payne regularly dealt crack out of Martin’s house, the location

where the drugs were found.        Cf. United States v. Onick, 889 F.2d
1425 (5th Cir. 1989) (intent to distribute inferred even though

amount of drugs was small due to the presence of drug distribution

paraphernalia).       Drawing all inferences in favor of the guilty

verdict, a reasonable juror could find that Martin possessed the

two rocks of crack with the intent to distribute them.          Therefore,

the   evidence   is   sufficient    to    support   Payne’s   and   Martin’s

convictions.



Distribution of Crack -- Martin

      Martin maintains that the evidence is insufficient to support

his conviction on the four counts of distribution of crack.            These

counts stem from the four drug buys which the undercover agent made

from Payne. As discussed above, the evidence is sufficient to find

that Martin and Payne were co-conspirators.          Payne’s sale of crack

      4
       Two rocks of crack is certainly consistent with personal
use. See, e.g., United States v. Gibbs, 904 F.2d 52, 58-59 (D.C.
Cir. 1990) (15.5 grams of cocaine consistent with personal use).

                                     10
to the undercover agent was in furtherance of the conspiracy.             In

addition, Martin was present during at least two of these sales

and, at Payne’s direction, retrieved the crack from his house.

Thus, the evidence is sufficient to support Martin’s conviction on

four counts of distribution of crack.



Possession of Firearm -- Payne and Martin

     Payne and Martin challenge their convictions for possession of

a firearm in relation to a drug-trafficking crime, 18 U.S.C. §

924(c).    The government concedes that in light of Bailey v. United

States, 116 S. Ct 501 (1995), their convictions cannot stand.

Accordingly, the two § 924(c) convictions are reversed and the

consecutive sentences of 60 months each to Payne and Martin are

vacated.



Conspiracy -- Timothy Rigmaiden

     Timothy Rigmaiden claims that there is a variance between the

indictment and the evidence at trial.              He contends that the

indictment   alleges   one   large   conspiracy,    while   at   trial   the

evidence showed several smaller conspiracies. He argues that there

is no evidence linking him to Lutcher and that conspiracy.         Timothy




                                     11
points out that the alleged conspiracy fits neither within the

“wheel”5 nor “chain”6 theory of conspiracies.

     To prevail on a variance claim a defendant must show (1) a

variance between the evidence at trial and the indictment and (2)

that his substantial rights were prejudiced.              United States v.

Gaytan, 74 F.3d 545, 552 (5th Cir.), cert. denied, 64 U.S.L.W.

(1996). Timothy Rigmaiden fails on the first prong of his variance

claim    because   the   evidence   at    trial   did   not   vary    from   the

indictment.    The evidence at trial showed only one conspiracy.

     Timothy may be correct that the conspiracy in this case does

not fit neatly into either the wheel or chain theory.                He obtains

no relief from that fact, however, because our Circuit has rejected

such artificial categories in analyzing conspiracies.7                As Judge

Brown said over 20 years ago, “[c]onspiracies are as complex as the

versatility of human nature and federal protection against them is

not to be measured by spokes, hubs, wheels, rims, chains or any one

or all of today’s galaxy of mechanical molecular or atomic forces.”

United States v. Perez, 489 F.2d 51, 59 n.11 (5th Cir. 1973).

     5
       Kotteakos v. United States, 328 U.S. 750 (1946). A wheel
conspiracy involves a central “hub” figure, whose associates are
the “spokes.” The spokes know that they are working for the hub.
     6
       Blumenthal v. United States, 332 U.S. 539 (1947). In a
chain conspiracy, several “links” lead linearly from a source.
Each link may not know the entire chain, but the links eventually
lead back to the source.
     7
        "Finding that they impede rather than facilitate analysis
of the ‘single conspiracy-multiple conspiracy’ issue, we eschew
utilization of figurative analogies such as ‘wheels,’ ‘rims’ and
‘hubs,’ which are often used to describe the nature of complex
conspiracies.” United States v. Morris, 46 F.3d 410, 415 n.2 (5th
Cir.), cert. denied, 115 S. Ct. 2595 (1995).

                                     12
      In reviewing a variance claim, we have said that:

            We must affirm the jury’s finding that the
            government proved a single conspiracy unless the
            evidence and all reasonable inferences, examined in
            the light most favorable to the government, would
            preclude reasonable jurors from finding a single
            conspiracy beyond a reasonable doubt.

United States v. DeVarona, 872 F.2d 114, 118 (5th Cir. 1989).

“Among the factors to be considered in determining whether a single

conspiracy was proven by the government are (1) the existence of a

common goal, (2) the nature of the scheme, and (3) whether the

participants overlapped.”      Gaytan, 74 F.3d at 552.

      There was a common goal in this case.             Timothy Rigmaiden,

Frederick Captain (“Captain”), and Lutcher shared the common goal

of selling crack in Mossville.

      In determining the nature of the scheme, we inquire as to

whether “the activities of one aspect of the scheme are necessary

or advantageous to the success of another aspect or to the overall

success of the venture. . . .”            Morris, 46 F.3d at 416.      Here,

Lutcher was the leader of the conspiracy, the man who supplied the

crack.   He sold crack to Captain, who, along with Timothy, sold to

users in Mossville.    The success of each party was essential to the

success of the overall venture.       If Lutcher delivered no crack to

Captain, then he and Timothy could not sell.           Likewise, if Captain

and   Timothy   did   not   sell   crack,    Lutcher    would   not   have   a

distribution system.

      Finally, there were overlapping participants in the various

dealings.   Lutcher sold to Captain who worked with Timothy.           There

is no evidence that Timothy personally had dealings with Lutcher.

                                     13
Indeed, they may never have met.      Nonetheless, to establish an

overlap, “[t]he government does not have to establish that the

sellers and purchases knew each other or knew what each was doing.”

Morris, 46 F.3d at 416.

     The jury could have found that there was only one conspiracy.

Therefore, there is no variance between the indictment and the

proof at trial.




Impeachment of Contract Agent -- Timothy Rigmaiden

     At trial, Timothy Rigmaiden attempted to impeach the contract

agent, Zavier Lewis, by inquiring as to whether Lewis had been

arrested for distribution of cocaine shortly before becoming a

contract agent.   The district court refused to allow this line of

questioning, saying that Timothy could not impeach a witness with

arrests for which that witness was not convicted.    Timothy made an

offer of proof, stating that he was not offering the testimony as

evidence of the contract agent’s character, but rather, as evidence

of his motive to work for law enforcement.8   Specifically, Timothy

wanted to show    that because of his arrest, Lewis had a motive to

cooperate with the police.




     8
       Federal Rule of Evidence 404(b)        provides that while
“evidence of other crimes, wrongs or acts     is not admissible to
prove the character of a person . . .         it may, however, be
admissible for other purposes such as proof   of motive. . . .”

                                 14
     Timothy contends that the district court’s refusal to allow

this questioning violated his Sixth Amendment right to confront

witnesses.     Restrictions on the scope of cross-examination rest

within   the   sound   discretion    of     the   trial     judge   and   those

restrictions are reviewed for abuse of discretion.              United States

v. Campbell, 49 F.3d 1079, 1085 (5th Cir.), cert. denied, 116 S.

Ct. 201 (1995).    The Sixth Amendment does not guarantee the right

to unlimited cross examination.       United States v. Wallace, 32 F.3d
921, 926 (5th Cir. 1994).        In determining whether the district

court abused its discretion, “the relevant inquiry is whether the

jury had sufficient information to appraise the bias and motives of

the witness.”     United States v. Tansley, 986 F.2d 880, 886 (5th

Cir. 1993).

     Even if the district court abused its discretion by not

allowing the cross-examination of Lewis, the error was harmless,

and thus does not require reversal.         Fed. R. Crim. P. 52(a) (“Any

error . . . which does not affect substantial rights shall be

disregarded.”).     Timothy was given the opportunity to, and did,

cross-examine Lewis at length regarding Lewis’ bias towards him.

Timothy adduced evidence that he had often beat up Lewis when they

were younger.     Lewis admitted that even years later he still was

troubled by those beatings.

     Lewis was the only witness who testified that Timothy sold the

drugs.    Timothy’s    theory   is   that    because   of    his    biases   and

motivations, Lewis had reason to say it was Timothy who sold the

drugs, when in reality it was another.            The evidence of the drug


                                     15
conviction did not give Lewis a reason to lie about Timothy,

though; it only gave him a reason to cooperate with the police.     If

Lewis had a reason to lie about Timothy, it was because of the

beatings, of which the jury heard ample evidence.           Even after

considering this evidence of bias, the jury still credited Lewis’

testimony   and   found   Timothy    guilty.   Therefore,    Timothy’s

substantial rights were not affected.      United States v. Hamilton,

48 F.3d 149, 155 (5th Cir. 1995) (“[S]o much additional impeachment

evidence was admitted in this case that further impeachment of [the

witness] with the pending . . . charges could not have affected the

trial so as to prejudice [the defendant’s] substantial rights.”);

see also United States v. Livingston, 816 F.2d 184, 191 (5th Cir.

1987).



Acceptance of Responsibility -- Timothy Rigmaiden

     Timothy argues that the district court erred in not reducing

his sentence because he accepted responsibility. U.S.S.G. § 3E1.1.

He contends that the district court refused to grant him the

reduction because he exercised his right to trial.

     The district court found that there was no evidence that

Timothy accepted responsibility. “Whether a defendant has accepted

responsibility for a crime is a factual question and the standard

of review is even more deferential than clear error.”           United




                                    16
States v. Spires, 79 F.3d 464, 467 (5th Cir. 1996).         The district

court did not err in its determination that Timothy was not

entitled to a § 3E1.1 reduction.9



Habeas Corpus -- Frederick Captain

      Frederick Captain appeals the district court’s denial of his

habeas corpus petition.    28 U.S.C. § 2255.    Captain’s § 2255 motion

is based on two grounds:         (1) the district court erred in its

application of the sentencing guidelines and (2) his trial counsel

was ineffective.

      Captain argues that the district court improperly applied the

sentencing guidelines because he was not given a reduction for

acceptance of responsibility and the amount of drugs attributed to

him   was   too   large.   The   district   court   correctly   held   that

Captain’s claims that the guidelines were improperly applied are

not cognizable under § 2255:

            Relief under 28 U.S.C. § 2255 is reserved for
            transgressions of constitutional rights and for a
            narrow range of injuries that would not have been
            raised on direct appeal and would, if condoned,
            result in a complete miscarriage of justice. Non-
            constitutional claims that could have been raised
            on direct appeal but were not may not be asserted
            in a collateral proceeding.         [Captain] was
            sentenced within the guideline range and did not
            appeal the sentence. A district court’s technical
            application of the Guidelines does not give rise to
            a constitutional issue.




      9
       We have held that § 3E1.1 does not violate the Sixth
Amendment. United States v. White, 869 F.2d 822, 826 (5th Cir.),
cert. denied, 490 U.S. 1112 (1989).

                                    17
United   States     v.   Vaughn,    955 F.2d 367,    368   (5th     Cir.   1992)

(internal citations omitted).

     To prevail on a claim of ineffective assistance of counsel, a

petitioner must show that: (1) his counsel’s actions fell below an

objective    standard     of   reasonableness       and   (2)     the   ineffective

assistance of counsel prejudiced him.               Strickland v. Washington,

466 U.S. 669 (1984); Bryant v. Scott, 28 F.3d 1411, 1414 (5th Cir.

1994). We review counsel’s conduct with great deference, “strongly

presuming    that    counsel    has     exercised    reasonable         professional

judgment.”    Lockhart v. McCotter, 782 F.2d 1275, 1279 (5th Cir.

1986), cert. denied, 479 U.S. 1030 (1987).                 In the context of a

guilty   plea,      prejudice      is   present     if    there    is    reasonable

probability that absent counsel’s errors the defendant would not

have entered a guilty plea and would have insisted on a trial.

Mangum v. Hargett, 67 F.3d 80 (5th Cir. 1995), cert. denied, 116 S.

Ct. 957 (1996). Given the much greater sentence that Captain would

have received had he been convicted at trial, it is unlikely that

absent any errors by his counsel he would have proceeded to trial.

     Captain also argues that his counsel was ineffective because

he failed to object at sentencing.             A failure to object, however,

does not establish a claim of ineffectiveness of counsel.                       United

States v. Kaufman, 858 F.2d 994, 1006 (5th Cir. 1988), cert.

denied, 493 U.S. 895 (1989).               Captain also contends that his

counsel was ineffective because counsel did not advise him to

appeal his sentence. Reviewing the record and the briefs, we agree

with the district court that Captain did not carry his burden of


                                          18
showing that his counsel’s representation was unreasonable and that

he was prejudiced.    The district court did not err in denying

Captain’s § 2255 motion.



                            CONCLUSION

     The firearms convictions of Payne and Martin under 18 U.S.C.

§ 924(c) are REVERSED pursuant to Bailey v. United States, 116. S.

Ct. 501 (1995), and their respective sentences of 60 months are

VACATED.   The judgments of the district court are AFFIRMED in all

other respects.




                                19